DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites the limitation "the second display electrode” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It should be --the display electrode--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yu et al. (Yu, US 2009/0109363).
Re claim 1: As shown in Figs. 2 and 3, Yu discloses a display substrate, comprising:
a semiconductor pattern 114 and a first conductive pattern 104 (data line) stacked on a base substrate 101 (paragraph 36), and
a second conductive pattern 152 (connecting electrode) electrically connected to the first conductive pattern 104 (paragraph 40),

a distance between the second orthographic projection and a fourth orthographic projection of a display electrode  (pixel electrode 122) of the display substrate on the base substrate 101 is greater than a distance between a third orthographic projection of the second conductive pattern 152 on the base substrate 101 and the fourth orthographic projection.
Re claim 2: The display substrate according to claim 1, wherein the second orthographic projection (of the semiconductor pattern 114) falls within the third orthographic projection (of the second conductive layer 152) as shown in Fig. 3.
Re claim 3: The display substrate according to claim 1, wherein the first conductive pattern 104 is connected parallel with the second conductive pattern 152 as shown in Figs. 2 and 3.
Re claim 4: The display substrate according to claim 1, wherein the display electrode comprises a first display electrode 122 and a second display electrode 124, and the second conductive pattern 152 is disposed in a same layer and made of a same material as the first display electrode 122 of the display substrate as shown in Fig. 8B (paragraphs 57 and 58).
Re claim 5: The display substrate according to claim 4, wherein, as shown in Fig. 3, the second conductive pattern 152 is separated from the first conductive pattern 104 by an insulating layer 118, the display substrate further comprises a conductive connection portion (portion in contact hole 150) connecting the second conductive pattern 152 and the first conductive pattern 104.
Yu discloses that the second display electrode 124 is formed of the same material with the first display electrode 122 (paragraph 38). Accordingly, it is clear that the conductive connection portion, which is a part of the connecting electrode 152, is also made of a same material as the second display 
Re claim 6: The display substrate according to claim 4, wherein the first display electrode 122 is (one of a common electrode or) a pixel electrode, and the second display electrode 124 is the other one of the common electrode or the pixel electrode.
Re claim 7: The display substrate according to claim 1, wherein the first conductive pattern 104 is a data line of the display substrate (paragraph 32).
Re claim 10: The display substrate according to claim 1, wherein the first conductive pattern 104 is a source or a drain of a thin film transistor on the display substrate since the source electrode 108 is connected to the first conductive pattern 104 as shown in Fig. 2 (paragraph 36).
Re claim 11: The display substrate according to claim 10, wherein the semiconductor pattern 114 is under the source or the drain of the thin film transistor, and the source or the drain do not completely cover the semiconductor pattern 114 as shown in Fig. 3.
Re claim 12: A display apparatus comprising the display substrate according to claim 1 (paragraph 5).
Re claim 13: Yu discloses a manufacturing method of a display substrate, comprising: 
forming a semiconductor pattern 114 and a first conductive pattern 104 stacked on a base substrate 101 (Fig. 6B), and
forming a second conductive pattern 152 electrically connected to the first conductive pattern 104 (Fig. 8B),
where a first orthographic projection of the first conductive pattern 104 on the base substrate 101 falls within a second orthographic projection of the semiconductor pattern 114 on the base substrate 101, a distance between the second orthographic projection and a fourth orthographic projection of a display electrode 122 of the display substrate on the base substrate 101 is greater than a 
Re claim 14: The manufacturing method of the display substrate according to claim 13, wherein the first conductive pattern 104 is connected in parallel with the second conductive pattern 152 as shown in Fig. 8B.
Re claim 16: The manufacturing method of the display substrate according to claim 14, wherein the second conductive pattern 152 and the first conductive pattern 104 are separated by an insulating layer 118 (Fig. 8B), and the manufacturing method further comprising: 
forming a conductive connection portion (portion in the contact hole 150) connecting the second conductive pattern 152 with the first conductive pattern 104 and the display electrode 122 of the display substrate by one patterning process as shown in Figs. 7B and 8B (paragraph 57).
Re claim 15: The manufacturing method of the display substrate according to claim 13, wherein the display electrode comprises a first display electrode 122 (pixel electrode) and a second display electrode 124 (common electrode), and forming the second conductive pattern 152 comprising:
forming the second conductive pattern 152 and the first display electrode 122 of the display substrate by one patterning process as shown in Figs. 7B and 8B (paragraph 57).
Re claim 17: The manufacturing method of the display substrate according to claim 15, wherein the first display electrode 122 is (one of a common electrode or) a pixel electrode, and the second display electrode 124 is the other one of the common electrode or the pixel electrode. 
Re claim 20: The manufacturing method of the display substrate according to claim 13, wherein the first conductive pattern 104 is a source or a drain of a thin film transistor on the display substrate since the source electrode 108 is connected to the first conductive pattern 104 as shown in Fig. 8A (paragraph 36).

Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 11, 2022